ACCEPTED
                                                                                              06-16-00134-CR
                                                                                   SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                        8/12/2016 10:05:22 AM
                                                                                             DEBBIE AUTREY
                                                                                                       CLERK

                                  COURT OF APPEALS
                                6TH DISTRICT OF TEXAS
                                  TEXARKANA, TEXAS                            FILED IN
                                                                       6th COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                                       8/12/2016 10:05:22 AM
                                                                            DEBBIE AUTREY
ZA YDRIEN MAYFIELD                                   §                          Clerk
                                                     §
                                                     §
v.                                                   §      CAUSE NO. 06-16-00134-CR
                                                     §
                                                     §
                                                     §
THE STATE OF TEXAS                                   §


     FIRST MOTION TO EXTEND TIME TO FILE APPELLANT'S
                         BRIEF

           TO THE HONORABLE JUSTICES OF SAID COURT:


        NOW COMES, ZA YDRIEN MAYFIELD, Appellant in the above-
sty led and numbered cause, by and through his attorney, Mike Berger, and
moves this Court to grant an extension of time to file appellant's brief,
pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure, and for
good cause shows the following:


                                                    I.


        This case is on appeal from Criminal District Court Number One,
Tarrant County, Texas. Appellant is incarcerated on a 10 year term.




Mayfield v. State I First Motion to Extend Brief Deadline                                         Page I
                                                   I I.


        The case below is styled "The State of Texas v. Zaydrien Mayfield",
Cause Number 14262660.


                                                    III.


        Final Judgment was entered on May 1ih, 2016.


                                                    IV.


        Notice of Appeal was given on May 31 '\ 2016.


                                                    V.


        The Reporter's Record was filed on June 23rd, 2016 and the Clerk's
                                      1
Record was filed on July 15 \ 2016.


                                                      VI.


        The appellate brief is due on August l 51h, 2016.


                                                      VII.


        No previous extension of time to file Appellant's brief has been
requested in this case.




Mayfield v. State I First Motion to Extend Brief Deadline                     Page 2
                                       VIII.
      Appellant relies on the following facts as good cause for the requested
extension:
      Appellant's counsel has had an extremely busy court schedule in July
and August, and did not become aware of a sealed PSI exhibit in the case
until August 5th, 2016.
                                       IX.


      Mike Berger was appointed on this appeal on May 31 '1, 2016.
      Based on these facts, Appellant requests that the due date of this
appeal, which is currently August l 51h, 2016, be extended for ten (10) days
to August 25th, 2016.


      WHEREFORE PREMISES CONSIDEIU:D, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for
such other and further relief as the Court may deem appropriate.


                                      R~!J. cctfully Submitted,

                                        'riv~      ·
                                       Mike Berge
                                       933 w. Wea      ford #200
                                       Fort Worth, Texas 76102
                                       Ph: 817/338-1500
                                       Fax: 817/338-1505
                                       State Bar No. 02191900
                                        Attorney for Zaydrien Mayfield
                              CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing document
                                                                  11
was forwarded to all counsel of record via fax on the 1i               day of August,
2016.




                                                     Mike Ber



                            CERTIFICATE OF CONFERENCE


                       11
        On the 1i           day of August, 2016, Appellant's attorney, Mike Berger
spoke with a representative of the Tarrant County District Attorney
Appellate Section who stated that the office is not opposed to this motion.



                                                     Mike Berg




Mayfield v. State I First Motion to Extend Brief Deadline                               Page 4
                                           AFFIDAVIT




STATE OF TEXAS                                              §
                                                            §
COUNTY OF TARRANT                                           §


        ON THIS DAY personally appeared Mike Berger, who, after being
placed under oath, stated the following:
      "My name is Mike Berger and I am the attorney of record for
ZA YDRIEN MAYFIELD, and will be so at all material times relevant to
this proceeding.
        "I have read the Motion to Extend Time to File Appellant's Brief and
every statement is within my personal knowledge and is true and correct."



                                                     Mike Berger




        Sworn to and subscribed b e f o r e @ ;                         L
        CHRISTlNE LSHIPMAN                           NOTARY PUBLIC
        My Commi.ssion Expires
          November 20. 2016


                                                     My Commission Expires: /J   ~ o J_ (p
                                                                                 ~7




Mayfield v. State I First Motion to Extend Brief Deadline                                    Page 5